         Case 1:18-cv-05258-JPO Document 17 Filed 11/19/18 Page 1 of 12




Todd Krakower, Esq. (TK-4568)
Krakower DiChiara LLC
77 Market Street, Suite 2
Park Ridge, NJ 07656
Telephone: 201-746-6333
Fax: 347-765-1600

Attorneys for Defendants

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JOSE YUNGA and
 PEDRO SANTOS,                                    Civil Action No. 18 Civ. 05258(JPO)

                         Plaintiffs,              DEFENDANT TRIBECA PEDIATRICS,
                                                  PLLC’S ANSWER AND AFFIRMATIVE
                 -against-                        DEFENSES

 TRIBECA PEDIATRICS, PLLC, and
 MICHEL COHEN a/k/a MICHAEL
 COHEN,

                         Defendants.


               Defendant Tribeca Pediatrics, PLLC (referred to herein as “Tribeca Pediatrics” or

“Defendant”), by and through its undersigned counsel, hereby submits the following Answer and

Affirmative Defenses in response to the Complaint of Jose Yunga (referred to herein as

“Yunga”) and Pedro Santos (referred to herein as “Santos”) (collectively, “Plaintiffs”) in

connection with the above-captioned case.         Defendant denies the allegations in Plaintiffs’

Complaint not expressly admitted herein.

                                         ANSWERING THE PARTIES

       1.      Defendant denies knowledge or information sufficient to form a belief as to the

truth or falsity of the allegations set forth in Paragraph 1 of Plaintiffs’ Complaint.




                                                  1
         Case 1:18-cv-05258-JPO Document 17 Filed 11/19/18 Page 2 of 12




       2.      Defendant denies knowledge or information sufficient to form a belief as to the

truth or falsity of the allegations set forth in Paragraph 2 of Plaintiffs’ Complaint.

       3.      Defendant admits the allegations contained in Paragraph 3 of Plaintiffs’

Complaint.

       4.      Defendant denies knowledge or information sufficient to form a belief as to the

truth or falsity of the allegations contained in Paragraph 4 of Plaintiffs’ Complaint.

       5.      Defendant denies the allegations contained in Paragraph 5 of Plaintiffs’

Complaint.

       6.      Defendant admits the allegations contained in Paragraph 6 of Plaintiffs’

Complaint.

       7.      Defendant admits the allegations contained in Paragraph 7 of Plaintiffs’

Complaint.

       8.      Defendant admits the allegations contained in Paragraph 8 of Plaintiffs’

Complaint.

       9.      Defendant admits the allegations contained in Paragraph 9 of Plaintiffs’

Complaint.

       10.     Defendant admits the allegations contained in Paragraph 10 of Plaintiffs’

Complaint.

       11.     Defendant admits the allegations contained in Paragraph 11 of Plaintiffs’

Complaint.

       12.     Defendant admits the allegations contained in Paragraph 12 of Plaintiffs’

Complaint.




                                                  2
         Case 1:18-cv-05258-JPO Document 17 Filed 11/19/18 Page 3 of 12




       13.     Defendant admits the allegations contained in Paragraph 13 of Plaintiffs’

Complaint.

                            ANSWERING JURISDICTION AND VENUE

       14.     Paragraph 14 of Plaintiffs’ Complaint sets forth legal conclusions and does not set

forth any factual allegations requiring a response.

       15.     Paragraph 15 of Plaintiffs’ Complaint sets forth legal conclusions and does not set

forth any factual allegations requiring a response. To the extent any response is required,

Defendant denies the allegations in contained in Paragraph 15 of Plaintiffs’ Complaint.

                         ANSWERING FACTUAL ALLEGATIONS

       16.     Paragraph 16 of Plaintiffs’ Complaint sets forth legal conclusions and does not set

forth any factual allegations requiring a response.

       17.     Paragraph 17 of Plaintiffs’ Complaint sets forth legal conclusions and does not set

forth any factual allegations requiring a response.

       18.     Paragraph 18 of Plaintiffs’ Complaint sets forth legal conclusions and does not set

forth any factual allegations requiring a response.

       19.     Defendant denies the allegations contained in Paragraph 19 of Plaintiffs’

Complaint.

       20.     Defendant denies the allegations set forth in Paragraph 20 of Plaintiffs’

Complaint.

       21.     Defendant denies the allegations set forth in Paragraph 21 of Plaintiffs’

Complaint.

       22.     Defendant denies the allegations set forth in Paragraph 22 of Plaintiffs’

Complaint.




                                                 3
         Case 1:18-cv-05258-JPO Document 17 Filed 11/19/18 Page 4 of 12




       23.     Defendant denies the allegations set forth in Paragraph 23 of Plaintiffs’

Complaint.

       24.     Defendant denies the allegations set forth in Paragraph 24 of Plaintiffs’

Complaint.

       25.     Defendant denies the allegations set forth in Paragraph 25 of Plaintiffs’

Complaint.

       26.     Defendant denies the allegations set forth in Paragraph 26 of Plaintiffs’

Complaint.

       27.     Defendant denies the allegations set forth in Paragraph 27 of Plaintiffs’

Complaint.

       28.     Defendant denies the allegations set forth in Paragraph 28 of Plaintiffs’

Complaint.

       29.     Paragraph 29 of Plaintiffs’ Complaint sets forth legal conclusions and does not set

forth any factual allegations requiring a response.

       30.     Defendant denies the allegations set forth in Paragraph 30 of Plaintiffs’

Complaint.

       31.     Defendant denies the allegations set forth in Paragraph 31 of Plaintiffs’

Complaint.

       32.     Defendant denies the allegations set forth in Paragraph 32 of Plaintiffs’

Complaint.

       33.     Defendant denies the allegations set forth in Paragraph 33 of Plaintiffs’

Complaint.




                                                 4
        Case 1:18-cv-05258-JPO Document 17 Filed 11/19/18 Page 5 of 12




       34.    Defendant denies the allegations set forth in Paragraph 34 of Plaintiffs’

Complaint.

       35.    Defendant denies the allegations set forth in Paragraph 35 of Plaintiffs’

Complaint.

       36.    Defendant denies the allegations contained in Paragraph 36 of Plaintiffs’

Complaint, except admits Defendant Cohen is a member of Tribeca.

       37.    Defendant denies the allegation contained in Paragraph 37 of Plaintiffs’

Complaint.

                     ANSWERING THE FIRST CAUSE OF ACTION

       38.    Defendant repeats and realleges each and every response to the allegations

contained in Paragraphs 1 through 37 of Plaintiffs’ Complaint.

       39.    Paragraph 39 of Plaintiffs’ Complaint sets forth legal conclusions and does not set

forth any factual allegations requiring a response. To the extent any response is required,

Defendant denies the allegations contained in Paragraph 39 of Plaintiffs’ Complaint.

       40.    Paragraph 40 of Plaintiffs’ Complaint sets forth legal conclusions and does not set

forth any factual allegations requiring a response. To the extent any response is required,

Defendant denies the allegations contained in Paragraph 40 of Plaintiffs’ Complaint.

       41.    Defendant denies the allegations set forth in Paragraph 41 of Plaintiffs’

Complaint.




                                               5
        Case 1:18-cv-05258-JPO Document 17 Filed 11/19/18 Page 6 of 12




                    ANSWERING THE SECOND CAUSE OF ACTION

       42.    Defendant repeats and realleges each and every response to the allegations

contained in Paragraphs 1 through 41 of Plaintiffs’ Complaint.

       43.    Paragraph 43 of Plaintiffs’ Complaint sets forth legal conclusions and does not set

forth any factual allegations requiring a response. To the extent any response is required,

Defendant denies the allegations contained in Paragraph 43 of Plaintiffs’ Complaint.

       44.    Defendant denies the allegations set forth in Paragraph 44 of Plaintiffs’

Complaint.

                     ANSWERING THE THIRD CAUSE OF ACTION

       45.    Defendant repeats and realleges each and every response to the allegations

contained in Paragraphs 1 through 44 of Plaintiffs’ Complaint.

       46.    Paragraph 46 of Plaintiffs’ Complaint sets forth legal conclusions and does not set

forth any factual allegations requiring a response. To the extent any response is required,

Defendant denies the allegations contained in Paragraph 46 of Plaintiffs’ Complaint.

       47.    Defendant denies the allegations set forth in Paragraph 47 of Plaintiffs’

Complaint.

       48.    Defendant denies that Plaintiffs are entitled to any of the relief demanded in the

WHEREFORE clause of Plaintiffs’ Complaint.

                            AS AND FOR AFFIRMATIVE DEFENSES

       Defendant asserts the following defenses and affirmative defenses without assuming any

burden of proof Defendant does not have as a matter of law:




                                               6
         Case 1:18-cv-05258-JPO Document 17 Filed 11/19/18 Page 7 of 12




                               FIRST AFFIRMATIVE DEFENSE

       Defendant asserts that Plaintiffs’ Complaint fails, in whole or in part, to state a cause of

action upon which relief can be granted.

                             SECOND AFFIRMATIVE DEFENSE

       Defendant asserts that, at all relevant times, Tribeca Pediatrics was not Plaintiffs’

“employer” within the meaning of the Fair Labor Standards Act (“FLSA”) or the New York

Labor Law (“NYLL”).

                                  THIRD AFFIRMATIVE DEFENSE

       Defendant is not a proper party in whole or in part.

                                 FOURTH AFFIRMATIVE DEFENSE

       Defendant asserts that Plaintiffs’ claims are barred, in whole or in part, because

Plaintiffs’ claims are time-barred and outside the statute of limitations.

                                  FIFTH AFFIRMATIVE DEFENSE

       At no point relevant hereto, did Defendant “suffer or permit” Plaintiffs to perform any

compensable services for which they are entitled to additional compensation under the FLSA

and/or NYLL, beyond that which has already been paid to Plaintiffs.

                                  SIXTH AFFIRMATIVE DEFENSE

       At no point relevant hereto, did Plaintiffs work any hour for which they were not

compensated in accordance with that which is required by the FLSA and/or NYLL.

                                SEVENTH AFFIRMATIVE DEFENSE

       Plaintiffs’ claims under the FLSA must be dismissed, in whole or in part, pursuant to

Section 10 of the Portal-to-Portal Act, because all of Defendant’s challenged actions and/or

omissions were taken in good faith, and in conformity with and in reliance on any written




                                                  7
         Case 1:18-cv-05258-JPO Document 17 Filed 11/19/18 Page 8 of 12




administrative regulation, order, ruling, approval or interpretation of the Wage and Hour

Division of the U.S. Department of Labor, or any administrative practice or enforcement policy

of the Division with respect to the class of employers to which Defendant belongs.

                                EIGHTH AFFIRMATIVE DEFENSE

       Plaintiffs’ claims under the FLSA for liquidated damages must be dismissed, in whole or

in part, pursuant to Section 11 of the Portal-to-Portal Act, because at all times relevant hereto,

Defendant acted in good faith and with reasonable grounds to believe that the challenged actions

were in compliance with the law.

                                 NINTH AFFIRMATIVE DEFENSE

       Plaintiffs’ claims under the FLSA and/or NYLL are barred to the extent that their alleged

work activities are not compensable under such statutes.

                                TENTH AFFIRMATIVE DEFENSE

       Plaintiffs’ claims under the NYLL for liquidated damages must be dismissed, in whole or

in part, because at all times relevant hereto, Defendant acted in good faith and with reasonable

grounds to believe that the challenged actions were in compliance with the law.

                              ELEVENTH AFFIRMATIVE DEFENSE

       Some or all of the claims in Plaintiffs’ Complaint may be subject to the de minimis rule,

29 C.F.R. § 785.47, because they involve insignificant amounts of overtime.

                           TWELFTH AFFIRMATIVE DEFENSE

       Plaintiffs were provided with any and all necessary notices and were properly paid.




                                                8
         Case 1:18-cv-05258-JPO Document 17 Filed 11/19/18 Page 9 of 12




                          THIRTEENTH AFFIRMATIVE DEFENSE

       Defendant affirmatively and specifically pleads each and every defense, limitation, and

immunity provided under either the FLSA or NYLL, including all affirmative defenses related to

Plaintiffs’ claims, including but not limited to, those related to NYLL sections 195(1) and (3).

                         FOURTEENTH AFFIRMATIVE DEFENSE

       Defendant asserts that Plaintiffs’ claims are barred by estoppel, waiver, laches, unclean

hands, after-acquired evidence, election of remedies, accord and/or satisfaction and are otherwise

without merit.

                           FIFTEENTH AFFIRMATIVE DEFENSE

       Plaintiffs’ claims for liquidated damages and/or attorneys’ fees, if any, are not

recoverable under every cause of action in Plaintiffs’ Complaint.

                           SIXTEENTH AFFIRMATIVE DEFENSE

       If any of the Plaintiffs suffered any damages as a result of the matters alleged in

Plaintiffs’ Complaint, such damages were caused in whole or in part by such Plaintiffs’ own

culpable conduct.     Any judgment recovered by any of the Plaintiffs must be reduced in

proportion to the extent that their culpable conduct contributed to the alleged damages.

                         SEVENTEENTH AFFIRMATIVE DEFENSE

       Supplemental or pendant jurisdiction should not be exercised over any of the claims

alleged in Plaintiffs’ Complaint.

                          EIGHTEENTH AFFIRMATIVE DEFENSE

       Even if Plaintiffs prevail, their claims for liquidated damages and interest are barred to

the extent that these forms of relief are duplicative of each other.




                                                  9
        Case 1:18-cv-05258-JPO Document 17 Filed 11/19/18 Page 10 of 12




                          NINETEENTH AFFIRMATIVE DEFENSE

       Plaintiffs’ claims are barred in whole or in part by the provisions of Section 4 of the

Portal-to-Portal Act, 29 U.S.C. § 254, as to all hours during which Plaintiffs were engaged in

activities which were preliminary or post-liminary to their principal activities.

                          TWENTIETH AFFIRMATIVE DEFENSE

       Defendant has not willfully failed to pay Plaintiffs any wages and/or monies claims due,

and there is a bona fide, good faith dispute with respect to Defendant’s obligation to pay any sum

that may be alleged to be due.

                            TWENTY-FIRST AFFIRMATIVE DEFENSE

       Plaintiffs’ claims are frivolous and groundless and known to Plaintiffs to be frivolous and

groundless and without foundation in fact or law. Furthermore, this suit is being pursued in bad

faith for vexatious reasons for the purpose of harassing Defendant.

                           TWENTY-SECOND AFFIRMATIVE DEFENSE

       At all relevant times hereto, Plaintiffs’ compensation and notice of wages has been in

accordance with each and every provision of the NYLL and regulations, and the defenses and

affirmative defenses set forth herein.

                            TWENTY-THIRD AFFIRMATIVE DEFENSE

       Plaintiffs are barred from pursuing their claims in the Southern District of New York

because venue is improper, and Plaintiffs’ Complaint should be dismissed under Rule 12(b)(3) of

the Federal Rules of Civil Procedure.




                                                 10
        Case 1:18-cv-05258-JPO Document 17 Filed 11/19/18 Page 11 of 12




                          TWENTY-FOURTH AFFIRMATIVE DEFENSE

       Plaintiffs have failed to name or join an indispensable party or parties to the present

action, including, but not necessarily limited to, Plaintiffs’ actual employer, MC Fabrications

Shop, LLC.

               RESERVATION OF RIGHT TO PLEAD ADDITIONAL DEFENSES

       Defendant hereby reserves the right to amend its Answer and to assert any additional

affirmative defenses as the facts and law warrant, including during the trial in this matter.

                                     PRAYER FOR RELIEF

       WHEREFORE, Defendant prays that the Court:

           1. Dismiss Plaintiffs’ Complaint in its entirety with prejudice;

           2. Deny each and every demand, claim and prayer for relief contained in Plaintiffs’

               Complaint;

           3. Award Defendant reasonable attorneys’ fees and costs incurred in defending

               against this meritless action; and

           4. Grant such other and further relief as the Court deems just and proper.


Dated: Park Ridge, NJ                  Respectfully submitted,
       November 19, 2018
                                       KRAKOWER DICHIARA LLC

                                       By: s/ Todd Krakower
                                            Todd J. Krakower
                                       77 Market Street, Suite 2
                                       Park Ridge, NJ 07656
                                       T: (201) 746-6333
                                       F: (347) 765-1600

                                       ATTORNEYS FOR DEFENDANTS TRIBECA
                                       PEDIATRICS, PLLC, AND MICHEL COHEN A/K/A
                                       MICHAEL COHEN




                                                 11
        Case 1:18-cv-05258-JPO Document 17 Filed 11/19/18 Page 12 of 12




                                 CERTIFICATE OF SERVICE

               I hereby certify that November 19, 2018, I caused to be served a true and correct

copy of the foregoing upon Plaintiffs’ counsel of record, via this Court’s electronic filing system.




                                              s/ Todd Krakower
                                              Todd Krakower, Esq.
